Citation Nr: 0109664	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  93-22 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to payment of or reimbursement for medical 
expenses rendered during private hospitalization from August 
31 to September 5, 1992.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1970 to March 
1973.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a 1992 decision by the VA Medical Center (VAMC) in 
Indianapolis, Indiana, that denied payment for claimed 
unauthorized medical expenses incurred during a period of 
hospitalization at the Sarah Bush Lincoln Health Center 
(SBLHC) in Mattoon, Illinois (a private medical facility) 
from August 31 to September 5, 1992.  In January 1996 and 
March 1999, the Board remanded the case to the RO for 
additional development.


FINDINGS OF FACT

1.  Service connection is in effect for cauda equina injury 
with paraparesis of the lower extremities due to fracture of 
the L3 vertebral body; this condition has been rated as 
100 percent disabling, effective from March 1973, and the 
veteran has been entitled to special monthly compensation 
under 38 U.S.C.A. § 1114(m) (West 1991 & Supp. 2000) on 
account of the loss of use of both lower extremities at 
levels or with complications preventing natural knee action 
with prostheses since that date.

2.  The veteran received medical service, including umbilical 
hernia repair for incarcerated umbilical hernia, during a 
period of hospitalization from August 31 to September 5, 
1992, at the SBLHC.

3.  The above medical services were not rendered in a medical 
emergency of such nature that delay would have been hazardous 
to the veteran's life or health and a VA medical facility was 
feasibly available to render these services to the veteran.


CONCLUSION OF LAW

Not all the criteria for payment of or reimbursement for 
medical expenses in connection with hospitalization at SBLHC 
from August 31 to September 5, 1992, are met.  38 U.S.C.A. 
§ 1728 (West 1991); 38 C.F.R. § 17.120, (previously 17.80, 
reclassified as of May 13, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from August 1970 to March 
1973.

A review of the record shows that service connection is in 
effect for cauda equina injury with paraparesis of the lower 
extremities due to fracture of the L3 vertebral body.  This 
condition has been rated as 100 percent disabling, effective 
from March 1973, and the veteran has been entitled to special 
monthly compensation under 38 U.S.C.A. § 1114(m) on account 
of the loss of use of both lower extremities at levels or 
with complications preventing natural knee action with 
prostheses since that date.

Private medical records show that the veteran was taken by 
ambulance to the emergency room of the SBLHC on September 31, 
1992.  The report of the ambulance transfer to this facility 
notes that he had severe abdominal pain.  The suspected 
diagnoses were terminal cancer and abdominal pain.

The summary and clinical records of the veteran's 
hospitalization at the SBLHC from August 31 to September 5, 
1992, show that he received various service, including 
umbilical hernia repair for incarcerated umbilical hernia.  
Other diagnoses included alcoholic cirrhosis, ascites 
secondary to cirrhosis, and heavy smoker.  He was admitted to 
the medical floor and started on diuretics to reduce his 
ascites.  His umbilical hernia spontaneously reduced with 
improvement of his pain.  He was considered high risk for 
recurrence of his hernia with his intra-abdominal pressure.  
There was evidence of necrosis of the skin on the umbilicus 
from distention and surgery was recommend by a physician.  
The surgery was performed on September 2, 1992.

The record does not show that the medical services rendered 
to the veteran during his hospitalization at the SBLHC from 
August 31 to September 5, 1992 were approved by VA.

Private medical reports from a physician dated in January and 
July 1993 reveal that the veteran was hospitalized in August 
and September 1992 at the SBLHC.  It was noted that he had 
suffered a deteriorating liver function and an incarcerated 
umbilical hernia with necrotic, erythematous skin of the 
abdomen.  It was opined that he was in no fit state for 
transfer to another facility, and that urgent surgery was 
performed with intensive medical therapy.

A memorandum from a VA physician at the VAMC in Indianapolis, 
Indiana, dated in May 1996 notes that the veteran's 
hospitalization at the SBLHC from August 31 to September 5, 
1992 could possibly be considered emergent.  It was noted 
that the veteran's residence was approximately 25 miles from 
the local hospital and 65+ miles from the nearest VA medical 
facility in Danville, Illinois.  Approval of payment for 
medical expenses rendered during this hospitalization was 
approved.  It was noted that Danville was possibly incapable 
of providing the needed surgery to the veteran.

A memorandum from the Chief, Surgical Service, of the VAMC in 
Indianapolis, Indiana, dated in July 1996, notes that the 
veteran underwent umbilical hernia repair on September 2, 
1992.  It was noted that the veteran's medical records 
indicated his ascites were tense with baseball size umbilical 
hernia with approximately a 2-centimeter area of central dark 
necrosis of the skin.  The records did not indicate that the 
veteran had any clinical signs of bowel obstruction and that 
surgical intervention was made because of the necrosis of the 
skin over the umbilicus and the possible risk of recurrence.  
The signatory, a physician, noted that the veteran could have 
been transported to a VA medical facility, that was less than 
a 2-hour drive, for surgical care without undue risk to him.

In March 1999, the Board remanded the case to the RO with 
instructions to send the veteran's claims folder to the VAMC 
in Indianapolis for another review by a physician.  It was 
requested that the doctor prepare a medical opinion as to 
whether the veteran's condition on August 31, 1992, qualified 
as medical emergency of such nature that delay would have 
been hazardous to life or health.  

A document from the VAMC in Indianapolis, Indiana, dated in 
September 2000 notes that the Chief of General Surgery 
reviewed the veteran's records.  It was noted that the 
veteran could have been safely transported to the VA medical 
facility in Danville and, therefore, VA facilities were 
available for his treatment.  The signatory, a physician, 
recommended disapproval of payment of the unauthorized 
expenses rendered during the hospitalization at the SBLHC 
from August 31 to September 5, 1992.


B.  Legal Analysis

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for payment of or 
reimbursement for medical expenses rendered during 
hospitalization at the SBLHC from August 31 to September 5, 
1992.  There is no identified evidence not accounted.  Hence, 
no further assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107).

To be entitled to payment or reimbursement of the expenses of 
hospital care and other medical services not previously 
authorized by VA, the following must be shown:
(a)	The care or services were rendered 
for (1) an adjudicated service-connected 
disability or (2) for non-service-
connected disability associated with and 
held to be aggravating an adjudicated 
service-connected disability or (3) for 
any disability of a veteran who has a 
total disability permanent in nature 
resulting from a service-connected 
disability or (4) for any illness, injury 
or dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 U.S.C. 
Chapter 31 (training and rehabilitation 
for veterans with service-connected 
disabilities) and who is medically 
determined to be in need of hospital care 
or medical services for any of the 
reasons enumerated in 38 C.F.R. 
§ 17.48(j), and
(b) 	The care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health, and

(c)	VA or other Federal facilities were not 
feasibly available, and an attempt to use them 
beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, 
sound, wise or practicable, or treatment had been 
or would have been refused.  38 U.S.C.A. § 1728 
(West 1991); 38 C.F.R. § 17.120 (previously 17.80, 
reclassified as of May 13, 1996).

A review of the evidence shows that the veteran has a total 
disability permanent in nature resulting from a service-
connected disability.  Under the circumstances, payment of or 
reimbursement for the unauthorized medical expenses rendered 
to him during his hospitalization at the SBLHC from August 31 
to September 5, 1992, for a non-service-connected condition 
may be approved by VA if the other criteria noted above are 
met.

The evidence indicates that the VA in May 1996 recommended 
approval of payment of the unauthorized medical expenses 
rendered to the veteran during the SBLHC hospitalization from 
August 31 to September 5, 1992 as possibly emergent, and that 
it was indicated that the Danville VA medical facility was 
possibly incapable of providing the needed services.  This 
opinion is supported by private medical reports of a 
physician indicating that the veteran needed urgent surgery 
at that time.  Another VA document dated in July1996 notes 
that the veteran's condition on August 31, 1992 was not 
emergent and that he could have been transferred to the 
nearest VA facility that was less than a 2 hour drive without 
undue risk to him. 

In March 1999, the Board transferred the file to the RO in 
order to obtain another opinion from a physician at the VAMC 
in Indianapolis, Indiana, as to whether or not the veteran's 
condition on August 31, 1992 qualified as a medical 
emergency.  A VA opinion dated in September 2000 is to the 
effect that the veteran could have been safely transported to 
the Danville VA medical facility on August 31, 1992.

The medical evidence indicates that the veteran underwent 
umbilical hernia repair for incarcerated umbilical hernia on 
September 2, 1992.  The private medical records of the 
veteran's treatment at the SBLHC from August 31 to September 
5, 1992 indicate that he was considered high risk for 
recurrence of his hernia with his intra-abdominal pressure.  
There was evidence of necrosis of the skin on the umbilicus 
from distention and surgery was recommend by a physician.  VA 
physicians have reviewed these private medical records and 
have generally determined that the veteran's condition was 
not emergent at that time as the surgery was performed 
primarily due to the possible risk of recurrence of umbilical 
hernia, and that he could have been safely transferred to the 
nearest VA medical facility in Danville, Illinois because 
this delay would not have been hazardous to his life or 
health.

After consideration of the all the evidence, the Board finds 
that the opinions of VA physicians dated in July 1996 and 
September 2000, recommending disapproval of payment of the 
medical expenses rendered during private hospitalization from 
August 31 to September 5, 1992, as non-emergent, are more 
comprehensive than the opinion of the VA physician dated in 
May 1996 that recommended approval of payment of these 
expenses.  The May 1996 opinion indicates that the veteran's 
condition was possible emergent and that the VA medical 
facility in Danville possibly was incapable of providing the 
needed services.  While this opinion is supported by the 
reports of a private physician indicating the veteran needed 
urgent surgery, the overall evidence does not show that the 
care or services rendered to the veteran during his private 
hospitalization from August 31 to September 5, 1992, were for 
a medical emergency of such nature that delay would have been 
hazardous to the veteran's life or health.  The July 1996 and 
September 2000 opinions indicate that the veteran could have 
been safely transferred to the Danville, Illinois, where 
facilities were available and that this delay would not have 
been hazardous to the his life or health.  

The Board finds that the overall evidence does not indicate 
that the care or services rendered to the veteran at the time 
of his hospitalization at the SBLHC from August 31 to 
September 5, 1992 were emergent and that delay would have 
been hazardous to his life or health.  Hence, the 
preponderance of the evidence is against the claim for 
payment of or reimbursement for medical expenses rendered 
during private hospitalization from August 31 to September 5, 
1992, and the claim is denied.  Since the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application with regard to these matters.  
VCAA, Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be 
codified as amended at 38 C.F.R. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Payment of or reimbursement for medical expenses rendered 
during private hospitalization from August 31 to September 5, 
1992, is denied.



		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals



 

